THE BEARD COMPANY

2006 STOCK OPTION PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

Name:

_______________________

Grant Date:_____________________________

Stock Options Granted: __________

Exercise Dates:__________________________

Expiration Date:

_______________

___________________________

Option Price:

$____________

___________________________

 

___________________________

 

--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE BEARD COMPANY

2006 STOCK OPTION PLAN

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), made as of
this ___ day of_________________, ______, at Oklahoma City, Oklahoma by and
between _____________ (the “Participant”), and The Beard Company (the
“Company”):

W I T N E S S ET H:

WHEREAS, the Participant is a key management employee or key professional
employee of the Company, its parent or any subsidiary of the Company, and it is
important to the Company that the Participant be encouraged to remain in the
employ of the Company, its parent or any Subsidiary of the Company; and

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the common stock of the
Company, as hereinafter provided, pursuant to “The Beard Company 2006 Stock
Option Plan” (the “Plan”), a copy of which has been provided to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

1.         GRANT OF STOCK OPTION. The Company hereby grants to the Participant a
stock option (the “Stock Option”) to purchase all or any part of an aggregate of
_______________________ (________) shares of its voting Common Stock, par value
$.0006665, (the “Stock”) as set forth below, under and subject to the terms and
conditions of this Option Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes. The purchase price for each
share to be purchased hereunder shall be ___________________________ ($_______)
and shall not be less than the fair market value of the common stock of the
Company as of the date of grant (the “Option Price”). Provided, in no event
shall the Option Price per share be less than the par value of the Stock.

2.         TIMES OF EXERCISE OF STOCK OPTION. After, and only after, the
conditions of Section 9 hereof have been satisfied, the Participant shall be
eligible to exercise that portion of his Stock Option pursuant to the schedule
set forth hereinafter. If the Participant's employment with the Company (or its
parent or of anyone or more of the subsidiaries of the Company) remains
full-time and continuous at all times to any of the “Exercise Dates” specified
hereafter, then the Participant shall be entitled, subject to the applicable
provisions of the Plan and this Option Agreement having been satisfied, to
exercise on or after the applicable Exercise Date, on a cumulative basis, the
number of shares of Stock determined by multiplying the aggregate number of
shares set forth in the foregoing Section 1 by the designated percentage set
forth hereafter.

 

--------------------------------------------------------------------------------

 

 

Exercise Dates

Percent of Stock Option Exercisable

On or after: ______________

25%

On or after: ______________

50%

On or after: ______________

75%

On or after: ______________

100%

3.         TERM OF STOCK OPTION. Stock Options shall be granted on the following
terms and conditions. Stock Options shall only be granted to key management
employees or key professional employees of the Company, its parent or any
subsidiary of the Company. No Stock Option shall be exercisable more than ten
(10) years from the date of grant. Subject to such limitations, the Committee
shall have the discretion to fix the period (“Option Period”) during which Stock
Options may be exercised. At all times during the period commencing with the
date a Stock Option is granted to a Participant and ending on the earlier of the
expiration of the Option Period applicable to such Stock Option or the date
which is three (3) months prior to the date the Stock Option is exercised by
such Participant, such Participant must be an employee of either (i) the
Company, (ii) a parent or a subsidiary corporation of the Company, or (iii) a
corporation or parent or a subsidiary corporation of such corporation issuing or
assuming a Stock Option in a transaction to which Section 424(a) of the Code
applies. Provided, in the case of a Participant who has incurred a Disability
(as defined in section 1.22 of the Plan), the aforesaid three (3) month period
shall mean a one (1) year period. Provided further, in the event a Participant's
employment is terminated by reason of his death, his personal representative may
exercise any unexercised Stock Option granted to the Participant under the Plan
at any time within one (1) year after the Participant’s death but in any event
not after the expiration of the Option Period applicable to such Stock Option.

4.         NONTRANSFERABILITY OF STOCK OPTIONS. Except as otherwise herein
provided, any Stock Option granted shall not be transferable otherwise than by
will or the laws of descent and distribution, and the Stock Option may be
exercised, during the lifetime of the Participant, only by him. More
particularly (but without limiting the generality of the foregoing), the Stock
Option may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof shall be null and void and without
effect.

5.         EMPLOYMENT. So long as the Participant shall continue to be a
full-time and continuous employee of the Company, its parent or one or more of
the subsidiaries of the Company, any Stock Option granted to him shall not be
affected by any change of duties or position. Nothing in the Plan or in this
Option Agreement shall confer upon the Participant any right to continue in the
employ of the Company, its parent or any of the subsidiaries of the Company, or
interfere in any way with the right of the Company, its parent or any of the
subsidiaries of the Company to terminate such Participant's employment at any
time.

6.         SPECIAL RULES WITH RESPECT TO STOCK OPTIONS. With respect to Stock
Options granted hereunder, the following special rules shall apply:

 

 

2

 



--------------------------------------------------------------------------------

(a)       Acceleration of Otherwise Unexercisable Stock Options on Retirement,
Death, Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to
Retirement, (ii) a Participant who terminates employment due to a Disability,
(iii)the personal representative of a deceased Participant, or (iv) any other
Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase (within three (3)
months of such date of termination of employment or one (1) year in the case of
a deceased Participant) all or any part of the shares subject to Stock Option on
the date of the Participant's Retirement, Disability, death, or as the Committee
otherwise so determines, notwithstanding that all installments, if any, had not
accrued on such date.

(b)       Number of Stock Options Granted. Participants may be granted more than
one Stock Option. In making any such determination, the Committee shall obtain
the advice and recommendation of the officers of the Company, its parent, or a
subsidiary of the Company which have supervisory authority over such
Participants. Further, the granting of a Stock Option under this Option
Agreement shall not affect any outstanding Stock Option previously granted to a
Participant under the Plan.

(c)       Assumption of Outstanding Stock Options. To the extent permitted by
the applicable provisions of the Code, any successor to the Company succeeding
to, or assigned the business of, the Company as the result of or in connection
with a corporate merger, consolidation, combination, reorganization or
liquidation transaction shall assume Stock Options outstanding under this Option
Agreement or issuenew Stock Options in place of such outstanding Stock Options.
Provided, such assumption of outstanding Stock Options is to be made on a fair
and equivalent basis in accordance with the applicable provisions of section 424
(a) of the Code; provided, further, in no event will such assumption result in a
modification of any Stock Option as defined in Section 424(h) of the Code.

7.

METHOD OF EXERCISING STOCK OPTION.

(a)       Procedures for Exercise. The manner of exercising the Stock Option
herein granted shall be by written notice to the Secretary or Personnel Manager
of the Company prior to the date the Stock Option, or part thereofis to be
exercised, and in any event prior to the expiration of the Option Period. Such
notice shall state the election to exercise the Stock Option and the number of
shares of Stock with respect to that portion of the Stock Option being
exercised, and shall be signed by the person or persons so exercising the Stock
Option.

(b)       Form of Payment. Payment for shares of Stock purchased under this
Option Agreement shall be made in full and in cash or by check, Stock of the
Company or a combination thereof, at the time of exercise of the Stock Options
as a condition thereof, and no loan or advance shall be made by the Company for
the purpose of financing, in whole or in part, the purchase of Stock. In the
event that common stock of the Company is utilized as consideration for the
purchase of Stock upon the exercise of a Stock Option, then, such common stock
shall be valued at the “fair market value” as defined in Section 1.6 of the
Plan. In addition to the foregoing procedure which may be available for the
exercise of any Stock Option, the Participant may deliver to the Company a
notice of exercise including an irrevocable instruction to the Company to
deliver the stock certificate issued in the name of the Participant representing
the shares subject to a Stock

 

 

3

 



--------------------------------------------------------------------------------

Option to a broker authorized to trade in the common stock of the Company. Upon
receipt of such notice, the Company will acknowledge receipt of the executed
notice of exercise and forward this notice to the broker. Upon receipt of the
copy of the notice which has been acknowledged by the Company, and without
waiting for issuance of the actual stock certificate with respect to the
exercise of the Option, the broker may sell the Stock or any portion thereof.
Upon receipt of the notice to exercise from the Company, the broker will deliver
directly to the Company a portion of the sales proceeds to cover the Option
Price and any withholding taxes, if any. Further, the broker may also facilitate
a loan to the Participant upon receipt of the notice of exercise in advance of
the issuance of the actual stock certificate as an alternative means of
financing and facilitating the exercise of any Stock Option. For all purposes of
effecting the exercise of a Stock Option, the date on which the Participant
gives the notice of exercise to the Company will be the date he becomes bound
contractually to take and pay for the shares of stock underlying the Stock
Option. The Committee may also adopt such other procedures which it desires for
the payment of the purchase price upon the exercise of a Stock Option which are
not inconsistent with the applicable provisions of the Code which relate to
Stock Options.

(c)       Further Information. In the event the Stock Option is exercised,
pursuant to the foregoing provisions of this Section 7, by any person or persons
other than the Participant in the event of the death of the Participant, such
notice shall also be accompanied by appropriate proof of the right of such
person or persons to exercise the Stock Option. The notice so required shall be
given by personal delivery to the Secretary or Personnel Manager of the Company
or by registered or certified mail, addressed to the Company at 5600 N. May
Avenue, Suite 320, Oklahoma City, Oklahoma 73112, and it shall be deemed to have
been given when it is so personally delivered or when it is deposited in the
United states mail in an envelope addressed to the Company, as aforesaid,
properly stamped for delivery as a registered or certified letter.

8.         ACCELERATION OF STOCK OPTIONS UPON CHANGE OF CONTROL. In the event
that a Change of Control or Acquisition (as defined herein) has occurred with
respect to the Company, any and all Stock Options become automatically fully
vested and immediately exercisable with such acceleration to occur without the
requirement of any further act by either the Company or the Participant. For the
purposes of this Section 8, the term “Change of Control” shall mean:

(i)        The acquisition in a transaction or a series of transactions by any
person, entity or “group,” within the meaning of section 13(d) (3) or 14(d) (2)
of the Securities Exchange Act of 1934 (the “Exchange Act”), of beneficial
ownership, of 30% or more of either the then outstanding shares of common stock
or the combined voting power of the Company's then outstanding voting
securities; provided, however, that any acquisition of beneficial ownership of
common stock or voting securities of the Company which is less than 30% of
either the then outstanding shares of common stock or the combined voting power
of the Company's then outstanding voting securities shall be deemed to be a
“change of control” for the purposes of this Agreement if a majority of the
Incumbent Board determines that such acquisition has caused a change of control
to occur;

(ii)       Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date

 

 

4

 



--------------------------------------------------------------------------------

hereof whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

(iii)      Approval by the stockholders of the Company of (A) a reorganization,
merger or consolidation, in each case with respect to which the stockholders of
the Company will not, immediately after consummation thereof, own more than 50%
of the combined voting power of the then outstanding voting securities of either
(a) the consolidated company or the surviving company in the reorganization or
merger, or (b) any company which prior to the consolidation, reorganization or
merger owned 50% or more of the combined voting power of its then outstanding
voting securities; provided, however, no Change of Control shall be deemed to
have occurred if members of the Incumbent Board will, immediately thereafter,
constitute at least a majority of the board of directors of the consolidated or
surviving company, or any company which owns, directly or indirectly, at least a
majority of the voting power of the consolidated or surviving company's
outstanding voting securities, and the Incumbent Board has determined, prior to
such shareholder approval, that a Change of Control shall not be deemed to
result from such transaction; or (B) a liquidation or dissolution of the Company
or the sale of all or substantially all of the assets of the Company.

9.         SECURITIES LAW RESTRICTIONS. Stock Options shall be exercised and
Stock issued only upon compliance with the Securities Act of 1933, as amended
(the “Act”), and any other applicable securities law, or pursuant to an
exemption therefrom.

10.       NOTICES. All notices or other communications relating to the Plan and
this Option Agreement as it relates to the Participant shall be in writing and
shall be mailed (U. S. Mail) by the Company to the Participant at the then
current address as maintained by the Company or such other address as the
Participant may advise the Company in writing.

*  * * *

 

 

5

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand and seal, all on the day and year first above written.

THE BEARD COMPANY, an Oklahoma corporation

 

By:

Herb Mee, Jr., President

“COMPANY”

 

“PARTICIPANT”

 

 

6

 



 